Citation Nr: 1800813	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1968, April 1984 to October 1984, March 2001 to May 2001, and February 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for PTSD and residuals of a TBI disability.  

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders, including anxiety disorder NOS and major depressive disorder, and has asserted that he has PTSD.  As such, the Board has characterized the issue of service connection for a psychiatric disorder as listed on the title page.  

In June 2017, the Board remanded the Veteran's claim and requested that the Agency of Original Jurisdiction (AOJ) schedule him for a videoconference hearing.  

The Veteran was scheduled for his requested videoconference hearing in September 2017 where he testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran has not had PTSD during the course of his claim and appeal.  

2.  The Veteran's psychiatric disorders, diagnosed as anxiety disorder NOD and as major depressive disorder, did not have their onset during his active service, did not manifest during his active service, and were not caused by his active service.  

3.  The Veteran does not have a TBI and/or residuals of a TBI that had its clinical onset in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for a psychiatric disorder, to include PTSD, are not met. 38 U.S.C. §§ 106, 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2017).

2.  The Veteran does not have a TBI that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 106, 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for a TBI under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A (d) and by regulation found at 38 C.F.R. § 3.159 (c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  Here, the Veteran has reported that he developed a TBI and/or residuals of a TBI as a result of an injury that occurred in May 2004 during his period of service in Bosnia. 

However, as described in detail below, the Board finds that the Veteran's statements are not credible with respect to his reported in-service injury.  In this regard, although the service treatment records reflect that he reported a history of a head injury in several of his medical examination reports, he related this head injury to a motor vehicle accident (MVA) that occurred in 1965, not the May 2004 in-service fall which he attributes his current TBI to.  As will be discussed in greater detail, any residuals of a head injury resulting from the 1965 MVA accident appear to have resolved prior to his subsequent period of active service in April 1984 given the June 1981, May 1983 and April 1984 medical examination reports which were negative for any abnormalities pertaining to the head and/or neurological system.  Moreover, even though the Veteran reported a history of a head injury in the June 1990, June 1991 and May 1995 medical examination reports, he was not experiencing a TBI and/or residuals of a TBI at the time of these examinations given that the clinical evaluations of his head and neurological system were absent any abnormalities pertaining to his cognitive/mental state.  

Further, the Veteran's service treatment records associated with his period of service in Bosnia are negative for any complaints, findings, notations, or diagnosis of, or treatment for, a head injury as well as a TBI, and in the July 2004 Task Force Combat Stress Control Questionnaire (hereinafter referred to as July 2004 Questionnaire) and the August 2004 medical examination which was conducted during his deployment, the Veteran denied a history of a head trauma or injury.  In addition, clinical records during his deployment reflect his complaints of neck symptoms but are absent any complaints of, or treatment for, a TBI and/or TBI residuals.  If he had neck symptoms and sought treatment for them, as he did, it is highly likely that he would have also reported a head injury.  

Furthermore, the medical evidence of record reflects that the first complaints and assessment of TBI was not made until June 2009, nearly five years after the deployment in Bosnia, and more than three years after his separation from service.  In light of the fact that the contemporaneous medical records refute his assertions, the Board does not find the Veteran credible with regard to his contentions as to how he developed a TBI that was incurred in service.  The Board has not ignored the January 2010 letter from one of the Veteran's former fellow servicemen, Sergeant T.T. (described in detail later in this decision) but finds that statement insufficient to determine that the head injury alleged to have occurred in 2004 actually occurred.  Therefore, as there is no evidence establishing the in-service injury at issue, a VA examination and opinion is not required.  See 38 C.F.R. § 3.159 (c)(4)(i); See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including psychoses, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304 (f)(3) went into effect on July 13, 2010. Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843 -39852 (July 13, 2010). 

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997). The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from the traumatic in-service events he had exposure to.  His service personnel records reflect that he joined the U.S. Army in 1967, transferred to the U.S. Army Reserves  from 1969 until 1974, and then transferred to the Army National Guard of Indiana from 1974 until the present time.  His DD form 214 associated with his period of active service from February 2004 to December 2004 reflects that his military occupational specialty (MOS) was that of Helicopter Repairman, and during his period of service in the Army National Guard, he was ordered to active duty in support of Operation Enduring Freedom (OEF) pursuant to 10 U.S.C.§ 12302.  He was thereafter deployed to Germany from February 2004 to March 2004, and subsequently to Bosnia from March 2004 to November 2004. His DD form 214 also reflects that he served in a designated imminent danger pay zone during this period of service.

In a January 2010 Statement in support of his claim for service connection for PTSD, the Veteran recalled an in-service incident wherein he fell and hit his head while working on the Black Hawk helicopter during his period of service in Bosnia.  In a statement that was scanned into the electronic system in February 2010, the Veteran described some of the difficult experiences he encountered during his deployment and related his current psychiatric problems to these events.  Specifically, he noted that after serving as a Platoon Sergeant for sixteen years, he was promoted to Maintenance Platoon Sergeant while serving in Bosnia, and as a result of this new assignment, he was responsible for additional tasks and duties that were greater in magnitude and accountability, and therefore caused him a great deal of anxiety and stress.  The Veteran claims to have experienced ongoing psychiatric symptoms since serving in Bosnia.  According to the Veteran, he continues to look for foreign objects (i.e. land mines) on the ground, he has trouble walking on grass or unfamiliar territory, and he always has situational awareness wherever he goes.  When recalling some of his in-service stressors, the Veteran mostly described job-related stress arising from his military duties.  During his September 2017 videoconference hearing, the Veteran testified that his new assignment caused him a great deal of anxiety because he was the person in charge, and as such, he was often blamed when things went wrong despite the fact that most of the time, someone else was to blame.  The Veteran also recalled an incident in which one of his fellow serviceman with whom he had personal differences got angry with him and threw a knife at him.  Although the knife did not strike the Veteran, he testified that he "was constantly aware of this guy" and felt anxiety as a result of this person and the tension between them.  See Hearing Transcript, pp. 3-4.  

In a statement date-stamped as received in January 2010, the Veteran's wife S.P.S. described the change in the Veteran's mental and emotional state after he returned home from service.  She described the Veteran as caring, thoughtful, considerate, friendly and happy before his deployment, and as hateful, short-tempered, grumpy and depressed after his deployment.  S.P.S. also stated that it took the Veteran over a year to be able to walk on grass again, and if they were ever in different rooms in their house, she often had to alert him if she was planning to enter the area of the house he was in, so not to frighten or startle him.  

Review of the Veteran's service treatment records is negative for treatment for, or any complaints or diagnosis of PTSD.  However, the Veteran did report a history of depression or excessive worry in his June 1992, May 1995 and December 1998 medical history reports.  He also reported a history of frequent trouble sleeping in the June 1992 medical history report, and the in-service clinician noted that he was taking Prozac for his depression, and that he had mild anxiety secondary to his mother's death.  In the May 1995 medical history report, the Veteran stated that he had taken Prozac for his depression in the past.  At the December 1998 examination, the in-service clinician noted that the Veteran had been diagnosed with depression and placed on Prozac after his mother's death in 1991.  The clinician further noted that he was no longer taking Prozac as he had not experienced any further episodes of depression.  In addition, in the June 1993 and June 1999 Supplemental Medical Data report, when asked whether he had ever suffered from, or been evaluated or treated for any psychiatric problem the Veteran indicated that he had.  At the June 2002 enlistment examination, although a clinical evaluation of the psychiatric system was not provided, the Veteran denied a history of difficulty sleeping, attempted suicide, and depression or excessive worry.  In the July 2004 Questionnaire, the Veteran denied any history of a mood disorder, and at the August 2004 medical examination, which was conducted during the Veteran's deployment to Bosnia, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  In addition, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.   In the November 2004 Post-Deployment Health Assessment, the Veteran reported to experience symptoms of muscle aches, dizziness, fatigue, and lightheadedness throughout his deployment in Bosnia.  When asked whether he had felt down, depressed, or hopeless throughout the last two weeks, the Veteran indicated that he had.  He also reported to have little interest or pleasure in doing things, and indicated that he was constantly on guard, watchful, and easily startled, and that he felt numb/detached from others, activities and/or his surroundings.  

Review of the Veteran's post-service VA treatment records includes an August 2008 VA Psychiatry Initial Evaluation report which documented his initial complaints of depression and anxiety as it related to his relationship with his wife, his job and his drinking.  A December 2009 VA outpatient note reflects diagnoses of major depressive disorder and personality disorder not otherwise specified (NOS).  The Veteran was thereafter referred to the VA mental health clinic in March 2010 for an initial evaluation with a "PACC" psychiatrist.  During this visit, he reported that he had been prescribed Prozac since early 2000 for symptoms of depression and irritability.  He also reported to experience ongoing memory impairment, mood swings and a sense of discomfort in crowded situations.  Upon providing his medical history, the Veteran stated that he slipped off a helicopter and hit his head in 2004, and while he saw "stars" he did not experience loss of consciousness as a result of this fall.  The Veteran also stated that although he was not involved in, or exposed to, combat trauma while serving in Bosnia, he often worried that either he or his unit would land in a mine field.  According to the Veteran, after his discharge from service, it took him one and-a-half years before he could mow the lawn without worrying about an explosive device hidden in the grass.  He also recalled an incident in service wherein one of his fellow servicemen, who was a sergeant, threatened him with a knife following an altercation between them.  Other than these incidents, the Veteran reported no immediate threats of death.  He stated that since 2004, he has poor concentration, and he often scans his environment and feels uneasy in most surroundings.  He also reported that his sleep has been chronically impaired as he has trouble falling and staying asleep.  Based on her discussion with, as well as her evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran with having depression NOS and alcohol dependence and determined there to be no significant cognitive or PTSD presentation on evaluation.  

Subsequent VA treatment records dated from 2010 through 2011 reflect ongoing treatment for, and diagnoses of major depressive disorder, and alcohol dependence.  A November 2010 VA Psychology Initial Evaluation note reflects that Veteran had been referred by his treatment provider for testing to rule out a PTSD diagnosis and to assist with treatment and disposition.  It was noted that he underwent a series of personality tests by a trained psychometrician, and the results were provided to the VA clinical psychologist for interpretation.  Upon reviewing the data, the VA psychologist determined that the Veteran exhibited chronic and severe depression and paranoia that had led to self-isolation and long-term mistrust of others.  It was further noted that while the Veteran's "dysphoria is imbedded in a character structure of egosyntonic avoidance, his occasional instability and admission of alcohol abuse could place him at risk for acting out against self or others."  Based on his interpretation of the test findings, the VA clinical psychologist assessed the Veteran with diagnostic impressions of major depression, PTSD, and personality disorder NOS with paranoia and schizoid features.  

The Veteran was afforded a VA psychiatric examination in June 2011, at which time, he provided his military and medical history and described some of the in-service events which he believes led to his claimed PTSD symptoms.  According to the Veteran, his role as manager while serving in Bosnia included numerous responsibilities and tasks, and one of his fellow servicemen who had no responsibilities became very resentful towards him because of this.  The Veteran reported to have continuing conflict with this particular soldier, and when he (the Veteran) confronted this soldier about his behavior, the soldier threatened him, "tore up his [cubicle]" and, at one point, threw a knife at him which struck the door.  The Veteran denied being involved in any actual physical altercation with this soldier.  When asked specifically about any traumatic events wherein he felt his life was in imminent danger; an event that involved imminent threat to others; and/or an event in which he experienced intense fear, horror, or helplessness, the Veteran reiterated his previous narration regarding the conflict and tension between him and the problematic soldier, as well as feeling a threat to his safety when the soldier threw a knife at him.  According to the Veteran, he did not say anything about this conflict to his supervisors because his career was coming to an end, while the other soldier still had his military career in front of him.  The Veteran also attributed his current psychiatric problems, to include his claimed PTSD, to the daily stress and demands arising from his job responsibilities.  

Upon conducting a mental status examination of the Veteran, the examiner noted that the Veteran did not report to have persistent re-experiencing of the traumatic in-service event.  However, he did report difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and an exaggerated startle response.  During the remainder of the interview, the Veteran described his symptoms as well as various post-service occupational and interpersonal experiences that have triggered and/or worsened his symptoms.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  According to the examiner, although the Veteran reported symptoms associated with combat or personal assault PTSD, such as being jumpy, distrustful of others, and combat related nightmares, he did not report a traumatic event from which these symptoms could have evolved.  The Veteran denied combat experience and described his stressors as "excessive job demands" conflict with a co-worker."  The examiner noted that while the Veteran recalled a verbal altercation with a co-worker and a sense of generalized frustration, anger and frustration with his work environment while serving in Bosnia, he denied feeling a sense of hopelessness, helplessness, horror or intense fear at the time of the altercation.  Although the Veteran became concerned that this problematic soldier would retaliate and take measures to harm him because of their mutual hatred for one another, he denied any subsequent altercations or confrontations.  According to the examiner, the Veteran's self-reported PTSD symptoms were not consistent with his reported stressor, and his self-reported trauma did not meet the DSM-IV criteria for a traumatic event.  The examiner took note of the Veteran's long history of interpersonal conflicts and difficulty maintaining social relationships, and noted that while the Veteran likely believed that the military was responsible for his current difficulties, he did not appear to have a clear understanding of what a PTSD diagnosis entailed, and believed that stress he experienced in service should meet the criteria for PTSD.  However, according to the VA examiner, the stressor reported by the Veteran during this assessment was not described as traumatic and did not meet the diagnostic criteria for a traumatic event.  

According to the examiner, based on the Veteran's reported history and current alcohol use, he did meet the criteria for alcohol abuse.  The examiner also found that the Veteran met the criteria for a personality disorder NOS.  In this regard, the examiner noted that the Veteran expressed narcissistic and borderline traits, a sense of entitlement, a long history of unstable personal relationships, affective instability, and idealization/devaluation of various individuals based on current conflict or relationship status.  According to the examiner, the Veteran's current stressors are most likely the result of personality characteristics, a lack of adequate coping skills, and continued alcohol abuse.  

In a December 2011 statement, the Veteran, through his representative, refuted the June 2011 VA examination findings, and requested another VA psychiatric examination to determine whether he had a diagnosis of PTSD.  

During his February 2013 Hearing before the Decision Review Officer (DRO), the Veteran recalled the incident which led to his hostile relationship with his fellow soldier.  The Veteran described the incident as one wherein his Command Sergeant praised him and followed his advice on a particular course of action, rather than that of his fellow soldier.  According to the Veteran, from that point on, this particular soldier had a vendetta against the Veteran which culminated into a verbal altercation and a knife being thrown at the Veteran.  See February 2013 Hearing Transcript, pp. 4-5, 11.  He also described in detail the daily stress arising from his job responsibilities while serving in Bosnia.  In addition, the Veteran endorsed symptoms of anxiety and hypervigilance after returning from Bosnia.  See Transcript, p. 16.  

Subsequent VA medical records reflect ongoing treatment for, and diagnoses of, anxiety disorder NOS and depressive disorder NOS.   

The Veteran was afforded another VA psychiatric examination in December 2016, during which time, the VA examiner reviewed the Veteran's claims file in detail, and interviewed him regarding his medical and military history.  Upon providing his military history, the Veteran discussed the fact that he transferred from the Army Reserves to the National Guard in 1975.  He also discussed the various MOS positions he held while working his way up to crew chief on a helicopter.  The Veteran stated that after returning from Bosnia, he was always nervous and he had a great deal of situational awareness.  According to the Veteran, although he had some discipline problems in 1984 and had court-martial charges filed against him, these charges were dropped, and his military career was stable and uneventful until his 2004 deployment to Bosnia.  He reported that during his Bosnia deployment, he was responsible for "2 and half miles of Tuesla air base" and he "average[d] [five and a half] hours of sleep a night."  The Veteran reported there to be communication problems, "issues with having to do three inventories on each conex" and subsequently getting in trouble due to there being "$60,000 in shortages."  The Veteran described how his problems with a fellow sergeant began, and how it led to several confrontations, and ultimately culminated with him going into "a rage" and throwing a knife at the Veteran that landed "18 inches from [his head].  Although the Veteran felt as though he had been assaulted, he never reported this incident and simply tried to stay away from this particular soldier.  According to the Veteran, since his return from Bosnia, he is startled by loud noises, and he attributes this to the soldier "dropping trailers in Bosnia to annoy [the Veteran]."  According to the Veteran, other than his experience in Bosnia, and a few discipline issues prior to that, he would describe his career in the military as "wonderful." 

With regard to his medical history, the Veteran denied any inpatient mental health treatment history and stated that his family physician placed him on Prozac for awhile in the 1990s when his mother passed away.  The VA examiner also reviewed the June 2011 VA examination findings in detail, noting that the VA examiner determined that other than alcohol abuse, the Veteran was not shown to meet the criteria for any other Axis I diagnosis at that time.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran meets the criteria for alcohol use disorder that is moderate in severity and in early partial remission, and less likely as not a result of his military service.  According to the examiner, while the Veteran reported some anxiety and purported vigilance since his return from Bosnia in 2004, this alone did not appear sufficient to meet the criteria for a diagnosis of a DSM-5 mental disorder.  The examiner further found that the Veteran did not report to have experienced a stressor that would meet criterion A for PTSD that is tied to his military service, and he did not report any avoidance symptoms, which is a key symptom cluster for a diagnosis of PTSD.  The December 2016 VA examiner noted that based on a review of the VA treatment records, the Veteran had not been provided with a formal diagnosis of PTSD.  According to the examiner, it was more likely that the Veteran had experienced a substance induced mood/anxiety disorder in the past.  However, he denied symptoms of any mood disorder during the course of the examination, and he reportedly functions well at his occupation and his marital/family interactions.  In addition, any symptoms of anxiety were transient in nature.  The examiner acknowledged the Veteran's earlier diagnosis of personality disorder, but noted that he did not endorse a significant number of symptoms to qualify for a full diagnosis of personality disorder.  The VA examiner also noted no evidence of a cognitive or psychotic disorder, and found no indication that the Veteran's overall moderate psychiatric impairment of alcohol misuse alone rendered him unable to engage in some kind of solitary/sedentary work where reasonable accommodations are made, as he reported great success in his long-term career as well as his more recent job as a bus driver. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  As reflected in the discussion above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  Although the November 2010 VA clinical psychologist assessed the Veteran with having PTSD, this was based on a review of a series of personality and psychologist test findings, and not on an interview of the Veteran, or a complete mental status examination of the Veteran, to include objective medical findings derived therefrom.  Moreover, the November 2010 VA clinical psychologist noted that the Veteran produced an invalid MMPI profile "due to excessive endorsement of statistically rare responses" which "can occur when a person is motivated to appear psychiatrically symptomatic or peculiar."  The clinical psychologist further noted that one of the other studies focusing on trauma was rendered invalid due to "atypicality of response style."   Indeed, the clinical psychologist based the assessment of PTSD solely on the Veteran's response to the Mississippi Scale of Combat Related PTSD, the results of which revealed "retention of high level of severity in intrusive thoughts and memories. . . ."  Unfortunately, the amount of detail in explaining what criteria were and were not met is not found in the November 2010 treatment report.  

Moreover, both the June 2011 and December 2016 VA examiners took note of the November 2010 treatment report, but still concluded that the Veteran did not meet the requisite diagnostic criteria for PTSD.  

As noted above, the June 2011 VA examiner determined that the Veteran's reported trauma did not meet the DSM-IV criteria for a traumatic event, and that the Veteran did not have a clear understanding of what a diagnosis of PTSD entails.  The June 2011 VA examiner acknowledged the Veteran's belief that the stress he experienced in service should meet the criteria for PTSD, but found that the stressor he reported during the evaluation was "not reported as traumatic" and as such did not meet the diagnostic criteria for a traumatic event.  

The December 2016 VA examiner also found that the Veteran's reported stressors, to include the aggressive and tense interactions with one of his fellow soldiers, and the stress arising from his job duties, did not meet criterion A for PTSD, which under DSM-5, requires that the person must have been exposed to actual or threatened death, serious injury, or sexual violence.  The December 2016 VA examiner also acknowledged the Veteran's symptoms of anxiety and vigilance since returning from Bosnia in 2004, but found that these symptoms alone were not sufficient to meet the requisite criteria for a PTSD diagnosis.  In addition, he (the examiner) noted that the Veteran did not report any symptoms of avoidance which is "a key symptom cluster for [a diagnosis] of PTSD."  

Both these examiners reviewed the Veteran's claims file in detail, interviewed the Veteran regarding his medical and military history, and conducted mental status evaluations of the Veteran, and diagnosed the Veteran with psychiatric disorders other than PTSD.  Both examiners also provided logical explanations for their conclusions, attributing a number of the Veteran's symptoms to other factors, to include the effect of his continued alcohol use, his own personality characteristics, and lack of adequate coping skills.  As such, the Board finds these opinions to be the most probative evidence with regard to the Veteran's psychiatric disorder for the entire course of his claim and appeal.  A PTSD diagnosis is not otherwise shown by the evidence of record. The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Thus, regardless of the Veteran's in-service stressor(s), and whether or not said stressor(s) occurred, without evidence to show that the Veteran suffered from PTSD, a diagnosis of which conformed to the DSM-IV or DSM-V criteria as required by regulation, service connection for PTSD must be denied. 

Turning to the Veteran's diagnosed psychiatric disorders other than PTSD, the Board can find no basis upon which to award service connection for these disorders, as the preponderance of evidence is against a finding that any of these disorders are related to the Veteran's active service.  In this regard, although the Veteran was diagnosed with having major depressive disorder and anxiety disorder NOS throughout the appeal - medical determinations that were acknowledged by both the June 2011 and December 2016 VA examiner - neither VA examiner found that the Veteran met the requisite diagnostic criteria for these disorders at the time of the examinations.  Indeed, a majority of the Veteran's psychiatric disorders were diagnosed based on preliminary assessments and the diagnoses themselves do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  In fact, a majority of these assessments appear to be more of a suspected diagnosis or based on a review of the Veteran's medical history, rather than a confirmed one based on the objective medical findings.

In contrast to these assessments, both the June 2011 and December 2016 VA examiner based their determinations on interviews with the Veteran, a review of the claims file, and comprehensive mental status evaluations of the Veteran.  The June 2011 VA examiner noted that the Veteran denied mood disturbances other than anger and anxiety, and attributed the Veteran's symptoms to diagnoses of alcohol abuse disorder and personality disorder NOS.  The December 2016 VA examiner reviewed and provided a full recitation of the Veteran's medical records, taking into consideration the VA treatment records reflecting assessments of anxiety disorder and depression.  However, on mental examination, the Veteran denied experiencing a chronic depressed mood, and noted that the last time he felt depressed was when his daughter-in-law had passed away.  The examiner observed the Veteran's reported symptoms of anxiety and vigilance but found that these symptoms alone were not sufficient to meet the criteria for any diagnosis of a DSM-5 mental disorder.  The examiner acknowledged that while the Veteran had experienced a mood/anxiety disorder in the past, these were most likely substance induced, and he denied any current symptoms of any mood disorder during the evaluation.  The examiner further found that any anxiety experienced by the Veteran was transient in nature, and did not affect his marital interactions or his ability to perform his occupational duties.  

Although the Veteran's service treatment records reflected a positive history of depression, excessive worry, and trouble sleeping in his earlier medical history reports, in the explanation section of these reports, the in-service clinicians attributed these symptoms to situational circumstances (i.e. the Veteran's mother having passed away in 1991).  Indeed, in the Physician's Summary and Elaboration of all Pertinent Data section of the December 1998 medical history report, the in-service clinician noted that the Veteran experienced episodic depression between 1991 to 1994 following his mother's death.  The clinician further noted that while the Veteran had been prescribed with Prozac during these years, he was no longer taking any medication, or experiencing any current symptoms of depression, and he continued to work in a productive manner.  To the extent that the Veteran did have diagnoses of major depressive disorder and anxiety disorder NOS throughout the appeal, the Board notes that the Veteran has not claimed that he developed any psychiatric disorder (other than PTSD) as a result of his in-service experiences, and the competent medical evidence of record has not associated the Veteran's psychiatric disorder with his military service.  Indeed, none of the Veteran's treatment providers related his depression and/or anxiety disorder to his military service, to include his reported in-service stressors.  Any medical opinion regarding the etiology of these disorders has reflected that the Veteran's diagnosed psychiatric disorders (other than PTSD) were either substance-induced (December 2016 VA examination report), and/or related to his mother's passing in 1991.  Although his service treatment records reflected his notations and complaints of, as well as treatment he received for his depression, the Veteran himself attributed his psychiatric condition, and the treatment he was receiving for it to his mother's passing in 1991, not his military experiences.  

Moreover, the medical reports reflecting notations of a history of depression, excessive worry, and frequent trouble sleeping were dated between 1991 through 1994, and as such, not during the Veteran's periods of active service.  The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6.  While the evidence of record reflects the Veteran's complaints of psychiatric symptoms during his period of service with the Army National Guard, there is no evidence that these symptoms occurred during a verified period of ACDUTRA, and even if the symptoms did occur during a verified period of ACDUTRA, the evidence does not show that he was disabled due to a disease incurred during this period.  In this regard, any symptoms noted in the medical history reports appear to have resolved prior to the Veteran subsequent period of active service from March 2001 to May 2001.  Although the Veteran reported a history of psychiatric symptoms at the December 1998 medical examination, the clinical evaluation of the psychiatric system was shown to be normal, and it was noted that he was no longer experiencing any episodes of depression.  In addition, at the April 2000 medical examination, the clinical evaluation of the psychiatric system was shown to be normal, and the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, or frequent trouble sleeping in his medical history report.  Subsequent medical examinations conducted in June 2002 and August 2004 are also negative for any abnormalities in the psychiatric system, as well as a medical history of psychiatric problems.  

Also, while the post-service VA treatment records reflected diagnoses of depression and anxiety disorder, both the June 2011 and December 2016 VA examination reports, which included comprehensive mental status evaluations of the Veteran, and applied the relevant medical findings to the DSM-IV and DSM-5 criteria, did not find that the Veteran met the requisite criteria for either of these disorders.  In light of the fact that the VA examiners' determinations were not only based on interviews with the Veteran that took into account his medical history, but also on a detailed review and recitation of the claims file and full mental status evaluations of the Veteran, the Board finds the June 2011 and December 2016 VA examiners' diagnoses to be more probative in value than the VA outpatient records reflecting ongoing assessments of anxiety disorder NOS and major depressive disorder.  

To the extent the Veteran is claiming continuity of psychiatric symptoms since service, he is competent to do so.  However, his statements are not persuasive because his assertions are contradicted by the evidence of record.  In that connection, although the Veteran reported a history of psychiatric symptoms in the above-referenced medical history reports, the clinical evaluations of his psychiatric symptom were consistently negative for any abnormalities.  In addition, as noted above, in the December 1998 medical examination report, the in-service clinician noted that the Veteran experienced depression between 1991 to 1994 following his mother's death, and while he had been prescribed with Prozac during these years, he was no longer taking any medication, or experiencing any current symptoms of depression.  As such, his symptoms of depression appear to have resolved prior to his subsequent period of active service in 2001.  Indeed, the April 2000 and June 2002 medical examination reports were absent any psychiatric abnormalities on clinical evaluation. 

The Board acknowledges the November 2004 post-deployment health assessment report which documented the Veteran's reported symptoms of depression, fatigue, and little pleasure in activities he once enjoyed since his deployment to Bosnia.  However, the record discloses nearly four years from the time of this report, and the Veteran's initial complaints of depression and anxiety documented in the August 2008 psychiatry initial evaluation report.  Moreover, during this particular post-service treatment visit, the Veteran appears to attribute his psychiatric symptoms to his personal difficulties, his marital conflict, and his problems getting along with others.  When discussing his psychosocial history, he discussed the loss of two of his children, his difficult relationship with his father and stepfather, and his relationship with his wife.  However, he did not discuss the difficulties he faced in the military, his in-service stressors, or memories of his in-service stressors while discussing his psychosocial history.  Moreover, the August 2008 psychiatric treatment visit took place four years after he completed the November 2004 Post-Deployment Health Assessment, and two years after his separation from service.  Given these reports, the Board finds the time spans to weigh against a finding that he had symptoms continuously since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to the Veteran's currently diagnosed alcohol abuse disorder, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C. §§ 105 and 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Allen v. Principi, 237 F. 3d 1371 (Fed. Cir. 2001). 

The Board acknowledges that the Veteran is currently diagnosed with moderate alcohol abuse disorder that is in partial remission.  However, as noted above, service connection may not be granted for a primary alcohol abuse as a matter of law.  38 U.S.C. §§ 105, 1110; Allen v. Principi, 237 F.3d 1376 (Fed. Cir. 2001).  Service connection may be granted for alcohol abuse that is caused by another service-connected disorder; however, here, the evidence of record does not show that the Veteran's alcohol dependency is caused by a service-connected disorder.  Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001).  Indeed, the Veteran is currently not service connected for any disability that has been suggested as a cause for his alcohol abuse.

As direct service connection for alcohol abuse is barred as a matter of law and the evidence of record does not show that the Veteran's alcohol dependency is proximately due to or the result of a service-connected disability or aggravated by a service-connected disability, service connection for alcohol dependency must be denied. 38 U.S.C. §§ 105, 1110; 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d at 1376.

With respect to the Veteran's diagnosed personality disorder NOS, the applicable law specifically prohibits awarding service connection for personality disorders.  38 C.F.R. § 3.303 (c) (As a matter of law personality disorders are not diseases or injuries within the meaning of applicable legislation.)

The Board has also considered the Veteran's statements as to the relationship between his claimed psychiatric disorders and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his psychiatric disabilities. However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case. 

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this case, the Veteran now seeks to offer etiology opinions regarding his acquired psychiatric disabilities; however, the reasoning in Jandreau is applicable. The Board finds that the question of whether the Veteran currently has an acquired psychiatric disability due to his active service several years earlier is too complex to be addressed by a layperson. This connection or etiology is not amenable to observation alone. Hence, the Veteran's opinion of the etiology of his current psychiatric disabilities is not competent evidence. 

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, to outweigh the evidence in favor of the claim. Specifically, the evidence is against a finding that either the in-service or nexus elements have been met for his psychiatric disorders (other than PTSD). Hence, the appeal as to these claims must be denied.  To the extent that the Veteran seeks service connection for a personality disorder NOS, service connection may not be granted for congenital or developmental defects, including personality disorders. 38 C.F.R. §§ 3.303 (c) and 4.9 (2017).

Residuals of Head Injury

In his January 2010 statement in support of his claim for service connection for PTSD, the Veteran stated that while working on the Black Hawk helicopter in May 2004, he stepped down to get his tools, and accidentally slipped the right wheel of the helicopter falling several feet and hitting his head.  He (the Veteran) relates his claimed TBI residuals to this in-service accident.  However, during a June 2009 VA treatment visit focusing on his claimed TBI residuals, the Veteran recalled having been involved in a number of accidents wherein he injured his head.  In addition to the May 2004 incident, the Veteran recalled being involved in a MVA in 1969 wherein he had loss of consciousness for several minutes.  He also recounted being involved in a helicopter crash in 1974 while serving on active duty, and being hit in the head with a baseball bat in 2005.  

Review of the service treatment records reflects that the Veteran suffered a minor neck and back muscle strain as a result of an aircraft accident in August 1976.   See September 1976 Statement of Medical Examination and Duty Status.  The September 1976 report reflects that the Veteran's aircraft was forced to make an emergency landing due to malfunctioning equipment and that his injury was incurred in the line of duty.  In the June 1990 Class III Flying examination medical history report, the Veteran reported a history of a head injury, and in the explanation section, it was documented that the head injury occurred in 1965.  In the June 1991 Class III flying examination, the Veteran again noted a positive history of a head injury, and in the June 1991 Supplemental Medical Data form, the Veteran marked yes when asked whether he had ever fainted or lost consciousness, had vertigo or spinning dizziness, or suffered a head injury that resulted in a concussion or skull fracture.  In the May 1995 medical examination report, the clinical evaluation of the head, face, neck and scalp was shown to be normal, and the Veteran reported a history of a head injury in his May 1995 medical history report.  However, in the May 1995 Medical Record-Supplemental Medical Data report, when asked whether he had ever fainted or lost consciousness, or had suffered a head injury that resulted in a concussion or skull fracture, the Veteran indicated that he had not.  In the July 2004 Questionnaire, the Veteran denied any history of a head trauma or mood disorder.  In the August 2004 medical history report, the Veteran denied a history of a head injury or symptoms akin to a head injury.  At the November 2004 Post-Deployment Health Assessment, the Veteran indicated that he was often exposed to loud noises and excessive vibration during his deployment in Bosnia.  However, there was no notation or indication that he suffered a head injury while serving in Bosnia, and in the November 2004 medical assessment report, when asked whether he suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran marked that he had not.  

As noted above, the Veteran has provided conflicting statements as to how his claimed head injury was incurred.  The post-service VA treatment records reflect that during the June 2009 TBI second level evaluation, the Veteran stated that he served as a platoon sergeant and maintenance crew chief for the Army helicopters while serving in Bosnia.  According to the Veteran, during his period of service in Bosnia, and specifically while supervising repairs on a Black Hawk helicopter in May 2004, he misplaced his feet while climbing down from the helicopter, and fell three feet landing on his buttocks, back and the rear of his head.  He stated that he was not wearing a helmet per routine protocol.  Although he was mentally confused and stunned for a few minutes, he did not sustain loss of consciousness, or any lacerations/injuries as a result of this fall but he did seek medical assistance/evaluation the next day.  The Veteran also stated that he was exposed to friendly grenade explosions during his period of basic training in 1967.  The remainder of the evaluation documents the Veteran's reports regarding his symptomatology following his claimed head injuries.  According to the Veteran, he experienced loss of consciousness for one to thirty minutes as a result of a civilian car crash in 1969.  He also experienced disorientation or confusion for less than 30 minutes, as well as a period of post-traumatic amnesia that had been ongoing as a result of his fall from the Black Hawk helicopter in May 2004.  According to the Veteran, he experienced ongoing memory problems regarding his day-to-day events, and his memory impairment became more noticeable after he returned from his Operation Enduring Freedom (OEF) related duties in Bosnia in 2004.  

The June 2009 evaluation further reflects that the Veteran experienced a brain injury or concussion both prior to, and after, his OEF deployment.  With regard to the Veteran's neurobehavioral symptoms, the Veteran reported to have severe dizziness, loss of balance, poor coordination and headaches, as well as severe vision problems and sensitivity to light and sound.  The Veteran also reported moderate numbness/tingling on parts of his body as well as severe loss of appetite, difficulty concentrating, forgetfulness, difficulty making decisions, and difficulty getting organizing.  In addition, the Veteran reported severe fatigue, loss of energy, difficulty falling or staying asleep, anxiety, and symptoms of depression.  After interviewing the Veteran regarding his medical and military history, and conducting a physical evaluation of him, the VA staff physician determined that his medical conditions/problems included post-concussion syndrome and post traumatic amnestic disorder.  When asked whether the findings were consistent with a diagnosis of TBI, the treatment provider indicated that they were.  According to the VA treatment provider, the current clinical symptom presentation is most consistent with a combination of TBI and behavioral health conditions.  The VA physician noted that the Veteran's primary diagnosis from this appointment was that of post-concussion syndrome due to his OEF-related fall in Bosnia and this was a milder form of a TBI. The VA physician further noted that the Veteran sustained a second concussion pre-deployment during a civilian car crash in 1969.  An August 2009 VA treatment report reflects that the Veteran was assessed with having post-concussion syndrome secondary to his OEF-related fall in Bosnia in 2004.  

In a January 2010 letter, one of the Veteran's former fellow servicemen, Sergeant T.T., explained that he was the second shift maintenance supervisor for the Black Hawk helicopter while stationed in Bosnia and that the Veteran was his immediate supervisor.  Sergeant T.T. stated that he was working alongside the Veteran in repairing the Black Hawk helicopter when the Veteran stepped on hydraulic fluid on the helicopter, and then stepped onto the wheel of the helicopter, slipping off and landing on his back and head.  According to Sergeant T.T., the Veteran landed on concrete and stated that he would go to the flight surgeon the next day to have this checked out.    

A March 2010 VA psychiatry medication management note reflects the Veteran's reported history of injuring his head as a result of his in-service helicopter fall.  The Veteran reported poor concentration since 2004, and stated that he "scans" his environment and feels uneasy in most surroundings.  He also reported chronic sleep impairment and stated that he has trouble falling and staying asleep.  Upon conducting an evaluation of the Veteran, the VA psychiatrist observed that cognitively the Veteran was fully oriented, had an average intelligence quotient (IQ) by word usage, and he had fair presidential recall.  The VA psychiatrist noted that while the Veteran had been evaluated for TBI residuals and requested treatment for such, she did not find a significant cognitive presentation based on the current evaluation.  The VA psychiatrist took into consideration the assessment of post-concussive syndrome in the earlier VA treatment records and referred the Veteran to a neuropsychologist to determine if further testing or treatment was indicated.  

Pursuant to the referral, the Veteran underwent a neuropsychological evaluation due to his concerns of memory and cognitive decline in April 2010.  The VA physician noted that the Veteran fell two feet after slipping on hydraulic oil while working on a helicopter in 2004.  It was noted that the Veteran experienced soreness in his neck the following day, at which time, he was evaluated and enrolled in physical therapy for six weeks.  The Veteran denied any difficulties completing his duties throughout his tour in Bosnia, noting that he passed an inspection with "flying colors."  The VA physician noted that the Veteran reported first noticing lapses in his memory when he first returned home from Bosnia in November 2004.  For example, he stated that he would walk into a room and not remember why he entered or what he was looking for.  He also endorsed misplacing items, occasional difficulty finding the right words, dizzy spells, and sometimes seeing 'black spots' in his vision.  The VA physician interviewed the Veteran regarding his medical history and symptomatology, and conducted a series of neuropsychiatric tests, the results of which revealed his IQ and intellectual abilities to be average.  The Veteran's fund of knowledge and recall of paragraph-length stories was also average.  In addition, the Veteran's recall of geometric figures was in the high average range and his confrontation naming was in the average range.  The Veteran's verbal fluency was shown to be normal while his verbal abstraction was average.  The Veteran's level of attention was also in the average range on digit repetition and mental calculations, and his visuoconstruction score was also in the average range.  Based on his discussion with the Veteran, as well as his physical and mental evaluation of him, the VA physician diagnosed him with having chronic neck pain.  The Veteran was seen for a follow-up psychiatric evaluation in May 2010, at which time, the results of his neuropsychological tests were discussed with him, and the VA psychiatrist determined that the results of these tests did not support diagnoses or assessments of post concussive syndrome or a TBI.  

During a June 2013 VA treatment visit, the "SATS IOP" Criteria checklist was completed and revealed no biomedical conditions and complications, and no emotional/behavioral/cognitive conditions and complications.  A March 2014 VA treatment report reflects that the Veteran completed the Montreal Cognitive Assessment (MOCA) test to screen for cognitive deficits, and the results of the test revealed a score of 24/30 which was suggestive of minor impairment.  However, the Veteran was fully oriented and had no difficulty with confrontation naming or abstractions.  

At the December 2016 VA psychiatric examination, the Veteran once again provided his medical and military history, and described the in-service incidents wherein he reportedly fell and suffered head injuries.  He denied any loss of consciousness but he did report symptoms of soreness in his neck as well as memory lapses after his return from Bosnia.  The Veteran also noted a history of loss of consciousness following the 1969 motor vehicle accident but no subsequent functional problems.  After reviewing his claims file, the VA examiner determined that a diagnosed TBI was not shown in the records reviewed.  When asked whether it was possible to differentiate what portion of the occupational and social impairment indicated above was caused by the TBI if a diagnosis of TBI existed, the examiner noted there to be no diagnosis of TBI.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a TBI and/or residuals of a TBI. With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Although the service treatment records reflect the Veteran's self-reported history of a head injury in a few of his medical history reports, it was noted in the explanation sections that he related these symptoms to an MVA that occurred either in 1965 or 1967 - neither of which occurred during his active service or a verified period of ACDUTRA and/or INACDUTRA.  Even if the Veteran suffered a head injury during a period of ACDUTRA or INACDUTRA, the evidence does not show that he was disabled from the alleged injury.  Indeed, at the January 1975 enlistment examination, the clinical evaluation of his head, face, neck and scalp was shown to be normal and the Veteran denied a history of a head injury in his medical history report.  Although the September 1976 Statement of Medical Examination and Duty Status report reflects that the Veteran suffered a minor neck and back muscle strain as a result of an in-service aircraft accident, there was no indication, complaint, notation or assessment of a head injury incurred as a result of this accident.  The June 1981, May 1983 and April 1984 medical examination reports were also negative for any abnormalities pertaining to the head and/or neurological system.  As such, the record reflects that any residuals or symptoms attributed to a head injury were acute and transitory in nature and resolved prior to his subsequent periods of active service.  

Moreover, the Veteran has related his claimed TBI, and/or residuals of a TBI, to an in-service fall that occurred in May 2004 while he was deployed to Bosnia, and the clinical records associated with his period of service in Bosnia are negative for any complaints, notations or diagnosis of a head injury.  Indeed, subsequent to his reported May 2004 in-service injury, the Veteran denied a history of a head trauma in the July 2004 Questionnaire, as well as in his August 2004 medical history report.  Clinical records dated in October 2004 reflect the Veteran's complaints of neck pain but do not allude to an in-service fall in May 2004, or to any symptoms akin to head trauma.  As he sought treatment for neck pain if he had a head injury just a few months earlier it is highly likely that he would have also reported such injury.  

In addition, the Veteran did not mention any history of a head injury in his November 2004 Post-Deployment Health Assessment, and in the November 2004 medical assessment report, when asked whether he suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran marked that he did not.  Given that the Veteran reported a history of a head injury and referenced his 1965/1967 motor vehicle accident in his earlier medical history reports, the Board finds it likely that if he suffered a head injury in May 2004 as he has claimed, then he would have not only sought treatment for said injury, but he would have reported this injury at his subsequent medical examinations and medical history reports.  Accordingly, in view of the contemporaneous medical records that directly refute his assertions, the Board does not find the Veteran's recollections, and any lay statements submitted on his behalf (to include the January 2010 statement issued by T.T.) regarding his reported in-service injury while deployed in Bosnia to be credible.  Therefore, because the Veteran's statements are refuted by other more probative evidence of record, the Board finds that the Veteran's allegations have limited, if any, probative value. 

Indeed, the greater weight of the evidence points to the Veteran not having a diagnosis of a TBI and/or any residuals of a TBI.  As noted above, during the March 2010 VA treatment visit, the VA psychiatrist took note of the earlier treatment records reflecting an assessment of post-concussion syndrome but based on her own assessment of the Veteran, she did not find a significant cognitive presentation on evaluation.  However, taking his contentions and reported symptoms into consideration, she did refer him for a neuropsychological evaluation to determine whether further testing or treatment was necessary.  As noted above, the results of the April 2010 neuropsychological evaluation were absent a diagnosis of a TBI or post-concussion syndrome, and upon reviewing the April 2010 neuropsychological test findings, the same VA psychiatrist determined that these findings did not support a diagnosis of post concussive syndrome/TBI.  

The Board acknowledges the June 2009 and August 2009 VA outpatient records which reflected assessments of post-concussion syndrome (that was equated to a milder form of TBI) and related said disorder(s) to his reported OEF-related fall in Bosnia.  The Board finds these opinions to be insufficient to grant the claim for several reasons.  First, these assessments were based on a review of the Veteran's medical history and on the Veteran's self-reported medical history and symptoms, rather than on the objective medical findings at the time, which were negative for any cognitive, mental or neurological abnormalities.  Indeed, the June 2009 VA physiatrist who initially assessed the Veteran with post-concussion syndrome noted that the Veteran wished to defer undergoing a neurological and neuropsychological consultation for assessment for the time being, which further reflects that any assessment of post-concussion syndrome/TBI was predominantly based on the Veteran's reported medical history and symptomatology.  Indeed, all the above-referenced diagnoses of post-concussion syndrome/TBI do not appear to be based on independent findings using appropriate testing, but rather on unsubstantiated reports in the record. The source of a medical expert's information goes to the credibility of the medical evidence.  A transcription of lay history unenhanced by any additional medical comment by the examiner does not constitute competent medical evidence.  Moreover, a veteran's subjective complaint is not considered competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

To the extent that the June 2009 diagnosis of post-concussion syndrome was an accurate reflection of the objective medical findings, the Board still concludes that the Veteran is not entitled to service connection for a TBI and/or residuals of a TBI.  In this regard, even if the Veteran was shown to have post-concussion syndrome, TBI, and/or residuals of a TBI, the Board finds this opinion to be of limited probative value and insufficient to grant the Veteran's claim.  It appears that the physician relied on the Veteran's reported history of his claimed in-service injury, rather than on the service treatment records and the objective medical evidence of record which not only do not substantiate any of the Veteran's assertions, but in effect, directly refute his assertions.  The fact that the VA treatment providers accepted the Veteran's statements as to the relationship between his reported symptomatology and a reported in-service injury is irrelevant because, in this case, for the reasons discussed above, the Board concludes that the Veteran's reported history is not credible and not probative evidence.  The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, with respect to whether the Veteran has a diagnosis of post-concussion syndrome/TBI that was incurred in service, the Board finds the June 2009 and August 2009 medical opinions to be of little probative value because they are not predicated on an accurate and complete factual history.  See Nieves-Rodriguez v. Peake. 

Conversely, the May 2010 VA psychiatrist took into consideration the Veteran's reported medical history and contentions regarding his in-service head injury, the April 2010 neuropsychological test findings,  and the post-service documentation reflecting an assessment of post-concussion syndrome when rendering her determination.  As noted above, she did not find a significant cognitive presentation during her earlier March 2010 evaluation of the Veteran, and based on her review and interpretation of the April 2010 neuropsychological results, which summarized the behavioral characteristic displayed by the Veteran and his cognitive and psychiatric test results, the VA psychiatrist concluded that the test findings did not support a diagnosis of post concussion syndrome or a TBI.  In addition, the December 2016 VA examiner took into consideration the Veteran's service and post-service treatment records, to include the June 2009/August 2009 assessments of post-concussion syndrome/TBI as well as the April 2010 VA neuropsychological evaluation and the May 2010 VA interpretation of these results, and ultimately determined that the Veteran did not have a diagnosis of a TBI and that the record did not reflect a valid diagnosis of a TBI.  

Based on the evidence of record, the Board finds that the April 2010 neuropsychological evaluation, in conjunction with the May 2010 VA treatment report and December 2016 VA examination report, are persuasive and assigns them great probative weight. The opinions were rendered by VA medical professionals with the expertise needed to opine on the matter at issue in this case. Collectively, the VA physicians and psychiatrists reviewed the Veteran's contentions, based their opinions on a review of the claims folder, including the most pertinent evidence therein, and provided a solid reasoning based on the objective medical findings for their conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board has considered the Veteran's assertions that he has a TBI, to include possible residuals of a TBI, related to and/or as a result of his in-service injury. However, the evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson. While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). The Veteran is competent to report symptoms akin to a TBI because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a possible TBI and/or residuals of a TBI and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a TBI and/or residuals of a TBI. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply. See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the Board concludes that service connection for a TBI is not warranted.


ORDER


Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for a TBI and/or residuals of a TBI is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


